Citation Nr: 0313515	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  98-07 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for left ear 
hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
August 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  The veteran currently exhibits no more than Level III 
hearing loss in the left ear.  

2.  The veteran is not service-connected for hearing loss in 
the right ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss in 
the left ear have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (prior to June 10, 1999); 
4.85, 4.86 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  There is no specific claim form required in 
order to claim entitlement to a higher disability evaluation, 
and there is no issue as to provision of necessary form for 
that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a letter dated in May 2002, VA informed the veteran that 
an examination was being scheduled regarding his claim and 
that he would be notified of the time, date, and place of the 
examination.  

In supplemental statements of the case dated in August and 
September 2002, VA informed the veteran of its and VA's 
duties and responsibilities in the development of his claim.  
Specifically, VA indicated that it would request, directly 
from the source, existing evidence that is either in the 
custody of military authorities or maintained by another 
Federal Agency and attempt to obtain records maintained by 
State or local governmental authorities and medical, 
employment, or other non-government records that pertinent to 
the claim.  However, the veteran told that it was his 
responsibility to provide enough identifying information 
about such records and ensure that VA received those records.  
The RO mistakenly titled the document sent to the veteran in 
August 2002 a "Supplemental Statement of the Case."  The 
document should have been titled a "Statement of the Case."  

In addition, the veteran was asked to provide information 
regarding the name of the person, agency, or company, address 
of the healthcare provider(s) who had relevant records, the 
approximate time frame covered by the records, and the 
condition for which he had been treated.   

VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim 
and of the respective responsibilities of the veteran and VA 
in obtaining evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  VA 
medical records and private medical records pertinent to this 
matter have been obtained.  In addition, the veteran has 
submitted medical evidence.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran an examination in July 2002.  
The examination report contained adequate clinical findings 
pertinent to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).

Finally, it is noted that the veteran requested a hearing in 
February 1998.  This request was withdrawn in May 1998.

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  



II.	Hearing Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a (2002) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim. It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2002).

At the time the veteran filed his claim for an increased 
rating for hearing loss in the left ear in April 1997, 
evaluations of hearing evaluations of hearing loss ranged 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
defective hearing, the rating schedule established eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 to 6110 
(1995).  

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  See 64 Fed. 
Reg. 25202 through 25210 (May 11, 1999).
The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Table VII was amended in that 
hearing loss is now rated under a single code, that of 
Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999).  

While the above noted schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) have not changed, and are currently located at 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2002), the June 1999 
amendment adds the provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment 
(addressed below). 

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002).

The Board notes that the RO did not consider the change in 
regulation; however, there is no prejudice to the veteran as 
the change in regulation has no effect on the outcome of the 
veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that this decision is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).   

As noted, a claim for an increased rating for service-
connected left ear hearing loss was received in April 1997.  
In the instant case, the veteran's hearing loss will be 
evaluated under the former criteria until the effective date 
of the change in regulations in June 1999.  Thereafter, the 
degree of hearing loss will be evaluated under both the 
former and the current provisions, with the version most 
favorable to the veteran applied.  See Karnas, supra.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.
§ 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2002).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2002).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (2002); 38 C.F.R. § 4.85(b), (e) (2002).  
VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII (2002).  Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI, but when impaired 
hearing is service-connected in only one ear the non-service-
connected ear is assigned a Roman numeral designation of I, 
unless the claim involves bilateral total deafness.  See 38 
C.F.R. § 4.85 (2002).

Service connection is in effect for hearing loss of the left 
ear.  

The veteran asserts that he is entitled to a compensable 
disability evaluation for his left ear hearing loss.  

On the authorized audiological evaluation in June 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
55
65
80
110
110

Speech audiometry revealed speech recognition ability of 60 
percent in the left ear.  The average pure tone threshold was 
91 in the left ear.  At that evaluation, the veteran 
complained of increased hearing loss in the left ear.  The 
assessment was normal pure tone thresholds in the right ear 
with a mild drop at 4000HZ and moderate progressing profound 
mixed type hearing loss from 500 HZ to 4000 HZ in the left 
ear.  

Applying the prior rating criteria, by intersecting the 
column in Table VI for average pure tone threshold falling 
between 90 and 97 with the line for percent of discrimination 
between 60 and 66, the resulting numeric designation for the 
left ear is VIII.  The veteran is not service-connected for 
hearing loss in the right ear.  As indicated by the record he 
is not deaf in both ears.  Hence, the non service-connected 
right ear is designated at hearing acuity Level of I for 
purposes of computing the service-connected disability 
rating.  See VAOPGCPREC 32-97.  

The intersection of Level I for the non service-connected 
right hear and Level VIII for the service-connected left ear 
in Table VII results in a non-compensable rating.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100, Table VII (1997).  Therefore, 
the Board finds that entitlement to a compensable rating 
under the old rating criteria is not warranted.  

In support of his claim, the veteran submitted a statement 
from a private doctor dated in May 1998 which reflects that 
the veteran is receiving care for a number of left ear 
disorders, including left ear hearing loss.  Also included is 
a private audiological evaluation from the Puerto Rico Ear 
Clinic dated in May 1998.  However, this evaluation is not 
adequate for VA rating purposes in that it is only a graph of 
puretone thresholds of the left ear, and it does not appear 
that hearing in the left was recorded in pure tone air 
conduction audiometry.  VA ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part VI§ 11.09 (August 26, 1996).  

The record also includes a number of VA outpatient treatment 
records, many of which submitted by the veteran, dated from 
1958 to 2001.  These documents reflect treatment for a number 
of disorder orders including the veteran's service-connected 
hearing disability.  

On the authorized audiological evaluation in July 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
55
65
85
105
105

Speech audiometry revealed speech recognition ability of 60 
percent in the left ear.  The average puretone threshold was 
90 in the left ear.  The diagnosis was normal hearing from 
250Hz to 2KHz and mild loss from 3KHz  in the right ear and 
moderate to profound sensorineural hearing loss from 500Hz to 
4000 Hz in the left ear with severely reduced speech 
recognition ability.  

Applying the prior rating criteria, by intersecting the 
column in Table VI for average puretone threshold falling 
between 90 and 97 with the line for percent of discrimination 
between 60 and 66, the resulting numeric designation for the 
left ear is VIII.  As noted previously, the veteran is not 
service-connected for hearing loss in the right ear; 
therefore, the non service-connected right ear is designated 
at hearing acuity Level of I for purposes of computing the 
service-connected disability rating.  See VAOPGCPREC 32-97 
(August 29, 1997).  

The intersection of Level I for the non service-connected 
right hear and Level VIII for the service-connected left ear 
in Table VII results in a non-compensable rating.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100, Table VII (1997).  Therefore, 
the Board finds that entitlement to a compensable rating 
under the old rating criteria is not warranted.  

Applying the revised (which is the same as the old) rating 
schedule provisions, the Board finds that the results of the 
July 2002 VA evaluation do not demonstrate that the veteran's 
left ear hearing loss warrants a compensable disability 
evaluation under the Schedule.  These testing results, as 
noted above, result in designations of Level VIII hearing 
acuity in the left ear and Level I hearing acuity in the non 
service-connected right ear which equates to a non-
compensable disability evaluation under the current 
regulations.  38 C.F.R. § 4.85(f), (h), Diagnostic Code 6100 
(Table VII) (2002).   

As noted above, the amended regulations added two new 
provisions for evaluating veterans with certain patterns of 
hearing impairment that cannot always be accurately assessed 
under § 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that these 
veterans experience.  The first new provision, that of 
38 C.F.R. § 4.86(a), indicates that if puretone thresholds in 
any four of the five frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz are 55 decibels or more, an evaluation can be 
based either on Table VI or VIa, whichever results in a 
higher evaluation.  

In that connection, the results of the July 2002 examination 
show that hearing thresholds at 1000, 2000, 3000, and 4000 
are 55 and above decibels in the service-connected left ear.  
As determined above, under Table VII the veteran's hearing 
impairment is evaluated as noncompensable.  Under Table VIa, 
the veteran has level VIII hearing impairment in the left 
ear, which results also results in a non compensable 
evaluation.  

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  The veteran's hearing loss 
does not fit within this provision.

The Board has considered the veteran's contentions that his 
hearing loss has gotten progressively worse over the years.  
However, the rate of disability compensation for impaired 
hearing is purely formulaic.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The fact of his increased subjective 
impairment is not compensable unless the amount of increase 
correlates with a compensable increment according to the 
rating tables.  The tables provide ratings for discrete but 
contiguous parts of the entire range of measurable 
impairments.  They do not provide for approximation.  
Consequently, the criteria do not permit the application of 
the rule allowing the next higher rating for disability that 
nearly approximates the criteria for the next higher rating. 
38 C.F.R. § 4.7 (2002).  Thus, the preponderance of the 
evidence is against assigning a compensable evaluation for 
the veteran's left ear hearing loss under the old and new 
rating criteria. 




ORDER

Entitlement to an increased rating for left ear hearing loss 
is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

